Citation Nr: 1208040	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  09-49 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for HIV.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to December 1982.   

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, which denied entitlement to the benefit sought on appeal.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

A Travel Board hearing was held on November 1, 2011, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.


FINDING OF FACT

The Veteran's HIV did not have its onset in service and is not the result of a disease or injury incurred in active service.


CONCLUSION OF LAW

HIV was not incurred in active service.  38 U.S.C.A. §§  1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In this case, the Board finds that VA's duty to notify was satisfied by letters sent to the Veteran in July 2008, April 2009, and July 2010.  Each letter addressed all of the notice requirements, to include notice regarding disability ratings and effective dates, and the original July 2008 letter was sent prior to the initial unfavorable decision by the Agency of Original Jurisdiction (AOJ) in October 2008.  

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records and private treatment records are in the claims file and were reviewed by both the RO and the Board in connection with the appellant's claim.  

The Board notes that the Veteran has not been afforded a VA examination in conjunction with his claim.  In this regard, VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(4) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In this case, the Veteran has alleged an incident in service.  Specifically, he claims that in service during a tooth extraction surgery, when he still had an open wound in his mouth, he was tricked into drinking water out of a canteen, which tasted salty to him at the time.  When he poured the water out later, he made a determination that the water contained semen, which he believes was contaminated with HIV.  

The evidence reflects that the Veteran has a current diagnosis of HIV.  However, there is no competent evidence of record showing that the water the Veteran drank during service actually contained semen infected with HIV, apart from the Veteran's own subjective assertion.  There is no diagnosis in service of HIV and there is no evidence in service of the alleged canteen incident or of any other risk factors for contracting HIV.  Moreover, there is no competent evidence of record indicating that the Veteran's HIV might be associated with active service.  While the Veteran asserts that a physician told him that he could have contracted HIV from the contaminated canteen water, there is no actual medical opinion of record and the Veteran's statement of what a physician told him is not competent evidence.  In this regard, the physician did not render his own medical opinion, and the Board notes that a physician's mere recitation of the Veteran's self-reported lay history would not constitute competent medical evidence of diagnosis or causality.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Therefore, in this case there is no need to schedule a VA examination. 

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was a participant in the claims process, identifying relevant treatment records and providing statements and testimony at the Travel Board hearing.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met. 

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify."). 

In this case, the Veteran seeks service connection for HIV because it was incurred in service.  As noted previously, the Veteran believes that when he had an open wound in his mouth as a result of having a tooth extraction, he was tricked into drinking water from a canteen that he believes was contaminated with HIV-infected semen.

A review of the service treatment records shows absolutely no complaints, findings, or treatment for HIV.  Indeed, as the Veteran asserts, no test for HIV was administered at that time.  In addition, the service treatment records do not show any complaints regarding the Veteran having drunk any water thought to have been contaminated with HIV.  The separation examination report is silent with regard to HIV or complaints of the canteen incident.  The Board notes that the Veteran has stated that he did not make any mention during service about what he thought had happened with the water in the canteen.

The post-service private medical evidence shows that the Veteran is diagnosed with HIV, which he has had since 1997.  There is no indication whatsoever in the record that suggests the manner in which the Veteran may have contracted HIV.

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for HIV. 

Here, there is no evidence showing that HIV was incurred during service or that it is related to any incident of service.  At the Travel Board hearing, the Veteran specifically denied any in-service participation in HIV risk factors.  Specifically, he has stated that he did not get any tattoos, he did not receive any blood transfusions, he did not use any intravenous or other drugs, and he did not have unprotected sex.  Instead, he has alleged that he was tricked into drinking water containing HIV-infected semen during service.  

The Board understands that the Veteran truly believes that the water he drank from a canteen while he had an open wound from a tooth extraction was contaminated with HIV-infected semen, there is absolutely no competent evidence that the water was contaminated with HIV.  The Veteran states that he never mentioned it and that he simply believes that it was so contaminated.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  While the Veteran is competent to report that he tasted salty water, he is not competent to state with any degree of medical certainty that there was semen in the water, let alone that it was contaminated with HIV.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

There is also no competent evidence that the Veteran's HIV is etiologically related to active service.  As previously mentioned, the Veteran has stated that a physician told him that he could have contracted HIV in the manner in which he described.  Unfortunately, there is no medical opinion of record and the Veteran's statement regarding what his physician may have said to him based upon his self-reported lay history, is not competent evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  Apart from the canteen water incident, the Veteran has firmly denied any other risk factors for contracting HIV during service, and the medical evidence reflects does not reflect that HIV was present during service or that it was caused by any incident of service.

Without competent evidence of a medical nexus between the Veteran's HIV and service, a preponderance of the evidence is against the Veteran's claims for service connection for HIV.  The benefit of the doubt rule does not apply, and the claim for service connection for HIV must be denied.  38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Service connection for HIV is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


